DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP and Survey & Certification

SHO# 11-001
CHIPRA# 20
February 14, 2011

Re: CHIPRA Quality Measures
Dear State Health Official:
Part of creating an effective and efficient health system is the ability to measure access to
services; the quality of the services provided; and most importantly, the individual’s experiences
with those services. Most States already collect and report heath care quality measures and have
done so for years. However, differences in States’ resources, data collection systems and
capabilities, measures used, and quality improvement priorities limit comprehensive national
comparisons on the quality of children’s health care across a set of standardized, evidence-based
measures.
This letter provides guidance to States regarding implementation of provisions of the Children’s
Health Insurance Program Reauthorization Act of 2009 (CHIPRA) (Pub. L. 111-3), enacted on
February 4, 2009. CHIPRA includes a broad range of provisions to improve the quality of health
care provided to children. Specifically, section 401 of CHIPRA adds section 1139A to the
Social Security Act (the Act) to develop, improve, and promote child health care quality
measures. Section 1139A(a) requires the Secretary of the Department of Health and Human
Services to identify an initial core set of recommended pediatric quality measures for voluntary
use by State Medicaid and Children’s Health Insurance Program (CHIP) programs. Section
1139A(b) requires the Secretary to create a Pediatric Quality Measures Program (PQMP) and
regularly update the child health care quality measures established in section 1139A(a). This
letter also provides guidance about section 402 of CHIPRA, which is designed to improve the
availability of public information regarding the enrollment of children in CHIP and Medicaid.
The Centers for Medicare & Medicaid Services (CMS), in collaboration with States, health care
providers, health care quality experts, and families, seeks to improve care for children enrolled in
Medicaid and CHIP, as well as improve how this care is measured. While reporting on the initial
core set of children’s quality measures is voluntary for States, the core measures set represents a
major step toward developing a quality-driven, evidence-based, national system for measuring
the quality of children’s health care. This guidance highlights five components that will help
build the foundation of this national quality measurement system, including additional
information on the initial core set of children’s quality measures previously published by the
Secretary.

Page 2 - State Health Official
Components of CHIPRA’s Child Health Care Quality Performance Measures System
I.

Establishment of an initial core set of child health care quality performance
measures for voluntary use by State programs

Section 1139A(a)(1) of the Act requires the Secretary to identify and publish children’s health
care quality measures. In 2009, under delegated authority of the Secretary, CMS began
collaborating with the Agency for Healthcare Research and Quality (AHRQ) to identify a set of
child-focused health care quality measures. In order to include a wide range of national expertise
in identifying measurement priority areas and the initial core set of measures, AHRQ established
a Subcommittee of its National Advisory Council (SNAC) on Quality Measures for Children's
Healthcare in Medicaid and CHIP Programs. The SNAC evaluated which measures were best
suited for the core set based on their validity, feasibility of use by Medicaid and CHIP programs,
and importance to improving health outcomes for children. Specific details on the process and
criteria used to identify the initial core set can be found at: http://www.ahrq.gov/chipra/. The
SNAC recommended an initial core set of 25 measures which represents a wide spectrum of
facets related to the quality of health care for children as required by CHIPRA. When used with
other measures States already collect, the core set is intended to provide a broader window with
which to view, assess, and improve the quality of health care children receive.
In September 2009, CMS held a listening session to provide State Medicaid and CHIP programs
the opportunity to comment on the draft initial core set of quality measures recommended by the
SNAC. Additionally, a Federal Quality Work Group comprised of representatives from various
Federal agencies reviewed the measures. After CMS and AHRQ reviewed the feedback
provided by States, the Federal Quality Work Group and the SNAC, the Secretary released a set
of 24 measures for public comment on December 29, 2009 through a Federal Register notice.
States, providers, and health plans will likely have some degree of familiarity with over half (15)
of the initial core set measures, as they are National Committee for Quality Assurance (NCQA)
Healthcare Effectiveness Data and Information Set (HEDIS) measures. The list of measures is
provided in Enclosure A.
CMS encourages States to collect measures from the initial core set, in addition to their existing
State-specific measures. The more States that collect and report the initial core set of measures,
the greater the potential for States and others to benefit from this information. CMS is
developing data information systems to standardize reporting and make access to quality data
more available to States for comparison purposes. By having access to these data, States will
have the opportunity to integrate quality data in designing and implementing their quality
improvement initiatives.
II.

Reporting the initial core set of measures to CMS

CMS recognizes that State Medicaid and CHIP programs are enhancing information systems to
address opportunities and requirements under CHIPRA, the Health Information Technology for
Economic and Clinical Health Act (HITECH) enacted as part of the American Recovery and
Reinvestment Act of 2009, and the Affordable Care Act. CMS is also conducting similar
enhancements to meet the data exchange needs of evolving State systems. While these system
transitions are in development, CMS has designated the CHIP Annual Reporting Template
System (CARTS), a web-based data submission tool currently used by Title XXI Programs, as
the vehicle which all States choosing to report the initial core measures (or a subset thereof)

Page 3 - State Health Official
should use. Since most CHIP programs are experienced users of CARTS, CMS has provided
them with updated instructions for annual reporting. State Medicaid programs will receive
access to the CARTS system through a designated entry screen for voluntary reporting on the
child health care quality measures.
As required by CHIPRA, CMS released guidance, reporting procedures, and technical
specifications for the initial core set of measures on February 3, 2011. The CHIPRA Initial Core
Set Technical Specification Manual can be found at:
http://www.cms.gov/MedicaidCHIPQualPrac/Downloads/CHIPRACoreSetTechManual.pdf
III.

Requirement for State CHIP Programs to annually report on the quality of health
care and consumer satisfaction measures included in the CAHPS Medicaid survey

The ability to measure patient experience is critical to understanding how to improve the quality
of health care children receive. As required by CHIPRA section 402(a)(2), which amends
reporting requirements in section 2108 of the Act, Title XXI programs are required to report
results from AHRQ’s Consumer Assessment of Healthcare Providers and Systems (CAHPS)
Child Medicaid Survey. Currently, States voluntarily report Medicaid data to the CAHPS
database either annually or biannually. According to AHRQ’s National CAHPS Benchmarking
Database, a total of 17 States submitted data in 2008 and 12 States submitted Medicaid data in
2009. In 2009, the CAHPS database included information on about 70,000 children. States that
currently report CAHPS through AHRQ can continue to do so. Other States have the option to
submit results of their CAHPS data to AHRQ or to CMS through CARTS.
CHIPRA section 402 specifically addresses reporting requirements for CHIP programs for
collecting data on AHRQ’s CAHPS and provides up to three reporting periods for States that
need time to make operational and infrastructure changes (e.g., implement legislative changes,
update data collection processes, modify contracts with health plans). With CARTS as the
reporting vehicle, we are deeming that the three transition periods outlined in CHIPRA become
the CARTS reporting periods: December 31, 2010; December 31, 2011; and December 31, 2012.
We expect States to vary in how long they will need to implement collection and reporting
efforts related to the core measures with all Title XXI programs submitting measurement data to
CARTS by December 31, 2013. CMS is currently undergoing a review of its multiple reporting
systems. As this effort evolves CMS may identify other reporting vehicles for the quality
measures.
The CAHPS Medicaid survey is also part of the 24 initial core set of children’s health care
quality measures. Title XIX programs can choose to voluntarily report the CAHPS survey.
IV.

Creation of a Pediatric Quality Measures Program to enhance the initial core set of
measures and to develop additional health care quality measures

While the initial core set of measures covers a range of quality areas, it does not
comprehensively reflect all the dimensions of children’s health care. As required by section
1139A(b)(1) of the Act, the Secretary will create a Pediatric Quality Measures Program (PQMP)
that will: (1) test and refine the initial core set of measures to make them more broadly
applicable to Medicaid, CHIP, and other programs; and (2) develop additional quality measures
that address dimensions of care where standardized measures do not currently exist.

Page 4 - State Health Official
Through the PQMP, AHRQ will issue grant awards to Centers of Excellence that will work to
improve and enhance the initial core children’s measures and to develop new health care quality
measures meaningful to State Medicaid and CHIP programs, and applicable to all payer systems.
The Centers of Excellence approach will create a cohort of entities with expertise in health care
quality measurement specific to the needs of children and their health care delivery system. By
April 2011, AHRQ will identify a CHIPRA Coordinating and Technical Assistance Center to
facilitate common approaches, provide technical assistance, and ensure coordination of efforts
across the Centers of Excellence. The Coordinating Center will also assist in creating a
transparent process to recommend improved core measures to the Secretary. In December 2010,
AHRQ released a Federal Register notice soliciting public comments on priority areas for
measurement development and asking the public to identify additional priorities as needed. As
required by CHIPRA, the Secretary will then incorporate these improved measures into the
children’s health care quality measures core set by January 1, 2013, and annually thereafter.
Additional information on the Pediatric Quality Measures Program, the Centers of Excellence,
and the CHIPRA Coordinating and Technical Assistance Center can be found at:
http://www.ahrq.gov/chipra/#Core2
V.

Technical assistance to States implementing the initial core set of measures

In public comments received in response to the December 2009, Federal Register notice, States’
concerns about the initial core measures ranged from the burden of new quality reporting, current
data collection and reporting systems constraints, challenges for partial-risk programs to report
measures, to the need for technical assistance. Section 1139A(a)(7) of the Act requires CMS to
provide technical assistance to States for voluntary reporting on the initial core set. CMS is
committed to supporting State efforts, and will be establishing a specific plan for technical
assistance to include webinars, learning networks, sharing of promising practices and lessons
learned, and an annual CMS State Medicaid and CHIP quality conference.
The national technical assistance program will support States in understanding how to collect,
report, and analyze the core measures to target improvements in the quality of health care for
children. The overarching goals for providing technical assistance and analytic support are to
increase the number of States consistently collecting and uniformly reporting the voluntary initial
core measures set, and to help States understand how to use these data to improve the quality of
health care for children. As part of the technical assistance and analytic support program, CMS
will gain an understanding of States’ abilities in reporting on the initial core measures.
Subsequently, technical assistance will be largely tailored to States’ needs, and will be available
through a variety of vehicles, including annual CMS State Medicaid and CHIP Quality
Conferences starting in 2011, and continuing through 2015.
CMS will provide technical assistance to States on all of the core measures through a variety of
methods (e.g., webinars, one-on-one technical assistance, etc.). However, based on public
comments received from States, national health care quality experts, and other stakeholders in
response to the Federal Register notice of December 29, 2009, CMS will focus initial outreach
and technical assistance efforts on 12 of the 24 measures. CMS selected this subset of measures
for targeted technical assistance because they reflect existing and evolving State reporting
efforts, including the alignment of children’s health care quality measure collection opportunities
under CHIPRA and the Electronic Health Record (EHR) Incentive Program. In subsequent
years, CMS will offer technical assistance to States on the additional core measures.

Page 5 - State Health Official
Table 1. Children’s Quality Measures Targeted for Technical Assistance in Year One

Measure

Prevention and Health Promotion
Measure Steward1

Childhood immunization status

NCQA/HEDIS

Used in other
CMS
Measurement
Activities
Meaningful Use

Weight Assessment and Counseling for
Nutrition and Physical Activity for
Children/Adolescents: Body Mass
Index Assessment for
Children/Adolescents
Chlamydia screening
Well-child visits in the first 15 months
of life
Well-child visits in the 3rd, 4th, 5th, and
6th years of life
Total eligible children who received
preventive dental services

NCQA/HEDIS

Meaningful Use

NCQA/HEDIS
NCQA/HEDIS

Meaningful Use
Current CHIP
reporting element
Current CHIP
reporting element
CMS Form 416

Measure

NCQA/HEDIS

Used in other
CMS
Measurement
Activities
Meaningful Use

CMS

CMS Form 416

Centers for Disease
Control and Prevention

Reporting activity
related to health
care acquired
conditions

Management of Chronic Conditions
Measure Steward

Annual number of asthma patients ages
2 through 20 years old with 1 or more
asthma-related emergency room visits
Annual pediatric hemoglobin A1C
testing

1

CMS

Management of Acute Conditions
Measure Steward

Appropriate testing for children with
Pharyngitis
Total eligible children who received
dental treatment services
Pediatric central-line associated blood
stream infections – Neonatal Intensive
Care Unit and Pediatric Intensive Care
Unit

Measure

NCQA/HEDIS

Used in other
CMS
Measurement
Activities

Alabama Medicaid

NCQA

A measurement steward is responsible for updating or retiring measures as the technical specifications are changed, new
clinical evidence emerges, or the measure’s performance changes.

Page 6 - State Health Official
Measure

Availability of Care
Measure Steward1

Children and adolescent access to
primary care practitioners

NCQA/HEDIS

Used in other
CMS
Measurement
Activities
Current CHIP
reporting element

As illustrated in the table, 10 of the 12 measures selected for the initial phase of technical
assistance align with current CMS measurement activities. Four of the initial core set of child
health measures are identified as meeting the meaningful use criteria for quality measures under
the EHR Incentive Program. Likewise, three core set measures are among the four measures
previously reported by Title XXI programs (CHIP, Medicaid Expansions, and Combination
CHIP and Medicaid). We believe this list balances the benefits of quality measurement data
collection and reporting with efforts to minimize the reporting burden on States who want to
participate in multiple measurement-related initiatives.
Conclusion
CHIPRA establishes a process for States to participate in a national effort for assuring optimal
health care quality, including the identification of a core set of health care quality measures for
children. The initial core set of children’s measures, along with the Pediatric Quality Measures
Program and the creation of a national technical assistance program, are the first steps taken,
after much consultation with States, in making quality measurement a priority for Medicaid and
CHIP. These efforts will promote a new focus and commitment to ensure our nation’s children
receive the quality of care they deserve. If you have questions or suggestions related to these
initiatives, please contact our Chief Quality Officer, Marsha Lillie-Blanton at Marsha.LillieBlanton@cms.hhs.gov.
Sincerely,
/s/
Cindy Mann
Director

Enclosures:
A) CHIPRA Initial Core Measures
B) Timeline of Quality Reporting Activities

1

A measurement steward is responsible for updating or retiring measures as the technical specifications are changed, new
clinical evidence emerges, or the measure’s performance changes.

Page 7 - State Health Official
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Andrew Allison
President
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Matt Salo
Director of Health Legislation
National Governors Association
Rick Fenton
Acting Director
Health Services Division
American Public Human Services Association
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Debra Miller
Director for Health Policy
Council of State Governments
Joy Wilson
Director, Health Committee
National Conference of State Legislatures

Enclosure A: Initial Core Set of Children’s Quality Measures for Voluntary Reporting
Prevention and Health Promotion
Measure
Frequency of Ongoing Prenatal
Care

Measure Steward
NCQA/HEDIS

Description
Percentage of Medicaid deliveries between
November 6 of the year prior to the
measurement year and November 5 of the
measurement year that received the
following number of visits:
< 21 percent of expected visits
21 percent – 40 percent of expected visits
41 percent – 60 percent of expected visits
61 percent – 80 percent of expected visits
≥ 81 percent of expected visits

Prenatal and Postpartum Care:
Timeliness of Prenatal Care

NCQA/HEDIS

The percentage of deliveries of live births
between November 6 of the year prior to the
measurement year and November 5 of the
measurement year that received a prenatal
care visit in the first trimester or within 42
days of enrollment in the organization.

Percent of live births weighing
less than 2,500 grams

Centers for Disease
Control and
Prevention

The measure assesses the number of resident
live births less than 2,500 grams as a
percentage of the number of resident live
births in the State reporting period.

Cesarean rate for nulliparous
singleton vertex

California Maternal
Quality Care
Collaborative

Percentage of women who had a cesarean
section among women with first live
singleton births [also known as nulliparous
term singleton vertex (NTSV) births] at 37
weeks of gestation or later.

Childhood Immunization Status

NC National

Percentage of patients who turned 2 years
old during the measurement year who had
four DTaP/DT, three IPV, one MMR, three
H influenza type B, three hepatitis B, one
chicken pox vaccine (VZV), four
pneumococcal conjugate (PCV), two
hepatitis (HepA), two or three rotavirus
(RV); and two influenza vaccines by the
child's second birthday. The measure
calculates a rate for each vaccine and nine
separate combination rates.

Committee for Quality
Assurance (NCQA)
Healthcare
Effectiveness Data and
Information Set
(HEDIS)

QA/HEDIS

National Committee for Quality Assurance (NCQA)
Healthcare Effectiveness Data and Information Set (HEDIS)

Prevention and Health Promotion
Measure
Immunizations for Adolescents

Measure Steward
NCQA/HEDIS

Description
Percentage of patients who turned 13 years
old during the measurement year who had
one dose of meningococcal vaccine and one
tetanus, diphtheria toxoids and a cellular
pertussis vaccine (Tdap) or one tetanus,
diphtheria toxoids vaccine (Td) by their
thirteenth birthday; a second dose of MMR
and three hepatitis B vaccinations; and one
varicella vaccination by their thirteenth
birthday. The measure calculates a rate for
each vaccine and one combination rate.

Weight Assessment and
Counseling for Nutrition and
Physical Activity for
Children/Adolescents: Body Mass
Index Assessment for
Children/Adolescents
Developmental Screening in the
First Three Years of Life

NCQA/HEDIS

Percentage of children, 3 through 17 years of
age, whose weight is classified based on
body mass index percentile for age and
gender.

Child and
Adolescent Health
Measurement
Initiative and NCQA

Assesses the extent to which children at
various ages from 0-36 months were
screened for social and emotional
development with a standardized,
documented tool or set of tools.
Percentage of women 16 through 20 who
were identified as sexually active who had at
least one test for Chlamydia during the
measurement year.
Percentage of members who received zero,
one, two, three, four, five, and six or more
well-child visits with a primary care
practitioner during their first 15 months of
life.

Chlamydia Screening

NCQA/HEDIS

Well-Child Visits in the First 15
Months of Life

NCQA/HEDIS

Well-Child Visits in the 3rd, 4th,
5th, and 6th Years of Life

NCQA/HEDIS

Percentage of members ages 3 through 6
years old who received one or more wellchild visits with a primary care practitioner
during the measurement year.

Adolescent Well-Care Visit

NCQA/HEDIS

Total Eligibles Who Received
Preventive Dental Services

CMS

Percentage of members ages 12 through 21
years who had at least one comprehensive
well-care visit with a primary care
practitioner or an OB/GYN practitioner
during the measurement year.
Total eligible children 1 through 20 years of
age who received preventive dental services.

National Committee for Quality Assurance (NCQA)
Healthcare Effectiveness Data and Information Set (HEDIS

Management of Acute Conditions
Measure
Appropriate Testing for Children
with Pharyngitis

Measure Steward
NCQA/HEDIS

Description
Percentage of patients who were diagnosed
with Pharyngitis, dispensed an antibiotic,
and who received a group A streptococcus
test for the episode.

Otitis media with effusion (OME)
– avoidance of inappropriate use
of systemic antimicrobials in
children – ages 2 through 12

American Medical
Association /PCPI1

Percentage of patients ages 2 months through
12 years with a diagnosis of OME who were
not prescribed systemic antimicrobials.

Total Eligibles who Received
Dental Treatment Services

CMS

Ambulatory Care: Emergency
Department Visits

NCQA/HEDIS

Total eligible children 1 through 20 years
of age who received dental treatment
services.
The number of visits per member per year as
a function of all child and adolescent
members enrolled and eligible during the
measurement year.

Pediatric central-line associated
blood stream infections –
Neonatal Intensive Care Unit and
Pediatric Intensive Care Unit

Centers for Disease
Control and
Prevention

Rate of central line-associated blood stream
infections (CLABSI) identified during
periods selected for surveillance as a
function of the number of central line
catheter days selected for surveillance in
pediatric and neonatal intensive care units.

Management of Chronic Conditions
Measure
Measure Steward
Description
Annual number of asthma patients
Alabama Medicaid Asthma emergency department utilization
for for patients ages 2 through 20 years old
ages 2 through 20 years old with 1
or more asthma-related
diagnosed with asthma or treatment with at
emergency room visits
least 2 short-acting beta adrenergic agents
during the measurement year who also had
one or more asthma-related emergency room
visits.

1

Physician Consortium for Performance Improvement

National Committee for Quality Assurance (NCQA)
Healthcare Effectiveness Data and Information Set (HEDIS)

Management of Chronic Conditions
Measure Steward
Description
NCQA/HEDIS
Percentage of children ages 6 through 12
years of age with newly prescribed ADHD
medication who had at least 3 follow-up care
visits within a 10-month period, one of
which was within 30 days from the time the
first ADHD medication was dispensed.
Follow-up after hospitalization for
NCQA/HEDIS
Percentage of discharges for members 6
mental illness
years of age and older who were hospitalized
for treatment of selected mental health
disorders and who had an outpatient visit, an
intensive outpatient encounter, or partial
hospitalization with a mental health
practitioner.
Annual Pediatric hemoglobin
NCQA
Percentage of pediatric patients with
A1C testing
diabetes who had a hemoglobin A1c test in a
12-month measurement period.
Measure
Follow-Up Care for Children
Prescribed Attention Deficit
Hyperactivity Disorder (ADHD)
Medication

Measure
CAHPS® 4.0 (child version
including Medicaid and Children
with chronic conditions
supplemental items)

Measure
Child and Adolescent Access to
Primary Care Practitioners

Family Experiences of Care
Measure Steward
Description
NCQA/HEDIS
Survey on an individual’s experiences with
health care.

Availability
Measure Steward
Description
NCQA/HEDIS
Percentage of enrollees 12 months through
19 years of age who had a visit with a
primary care practitioner (PCP). Four
separate percentages are reported:
Children 12 months through 24 months
and 25 months through 6 years who had
a visit with a PCP during the
measurement year.
Children 7 through 11 years and
adolescents 12 through 19 years who
had a visit with a PCP during the
measurement year or the year prior to
the measurement year.

National Committee for Quality Assurance (NCQA)
Healthcare Effectiveness Data and Information Set (HEDIS)

Enclosure B: Timeline of CMS/CMCS CHIPRA Quality Measurement & Improvement Activities

2010
09/30/2010

Issue Secretary’s 1st Annual Report on the Quality of Care for Children in
Medicaid & CHIP (with State-specific quality data)

12/31/2010

States can submit voluntary core quality measures to CMS using the CHIP
Annual Report Template (CARTS) with updated instructions.

2011
02/03/2011

Summer 2011

Issue written guidance (CMS Informational Bulletin) for voluntary reporting of
CHIPRA core quality performance measures and reporting data through CARTS
Annual Quality Conference

09/30/2011

Issue Secretary’s 2nd Annual Report on the Quality of Care for Children in
Medicaid & CHIP (with State-specific quality data)

12/31/2011

Deadline for States to submit data on voluntary core quality measures [(including
Consumer Assessment of Healthcare Providers and Systems (CAHPS) survey]

09/30/2012

Issue Secretary’s 3rd Annual Report on the Quality of Care for Children in
Medicaid & CHIP (with State-specific quality data)

2012

Summer 2012

Annual Quality Conference

12/31/2012

Deadline for States to submit data on voluntary core quality measures (including
CAHPS)

01/01/2013

States begin data collection for required reporting of CAHPS

01/01/2013

Publication of recommended changes to initial core quality measure set and new
measures

2013

Summer 2013

Annual Quality Conference

09/30/2013

Issue Secretary’s 4th Annual Report on the Quality of Care for Children in
Medicaid & CHIP (with State-specific quality data)

12/31/2013

States begin required reporting of CAHPS survey along with voluntary core
quality performance measures

